Title: To Thomas Jefferson from Horatio Gates, 23 October 1803
From: Gates, Horatio
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Rose Hill 23d. Octr: 1803.
          
          Wednesday Noon Our Whigg Printer sent me your Message to Congress; he delivered it to The public in a seperate publication; I read it Greedily; It has fix’d your Fame upon an everlasting Foundation.—I am not surprized I did not receive an Answer to my two last Letters; for however you might be disposed to listen to my Recomendations, you could say nothing conclusive until the Louisiana business had received the Approbation of Congress;—I confess myself anxious for Success to General Armstrong, but that is full as much for your sake, as His; Conscious how much he is attached to You, & convinced of his Abilities to Grace the appointment.—The other Gentleman has a good Lucrative Office to Vacate, which another Man might think better than the one Solicited; but this Candidate, I gave you my Reasons for taking the Liberty to Recommend; Your Decision will prefectly satisfy me.—Inclosed is a Letter I received the first Instant from Marquiss La Fayette; together with what passd between me, & Consul Arcambal, upon the Subject.—I hope Citizen Laussat is arrived at Washington, and that every Sanction that can be obtain’d from an Ambassdor will Grace your Message to Congress;—when Mr: Gallatin was here, I lent Him Le page Du Pratz History of Louisiana; I am inclined to think it a very scarce Book in America; if you have not already perused it, nor have it not in your Library, I am willing to send it you by any conveyance you shall direct, it is in one Vol: in Octavo. there is much information in it—at this time I have only earnestly to recommend it to you to take care of your Health, & your Person, for I veryly believe the future porsperty of the Union depends much upon the preservation of both.—believe me ever
          Your Faithfull & Obedient Servant
          
            
              Horatio Gates
            
          
        